Citation Nr: 0631638	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-42 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for end stage renal 
disease.

2.  Entitlement to service connection for hypertensive heart 
disease, to include hypertension.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for arthritis of the 
feet.

6.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for hepatitis 
C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Records show the appellant failed to 
appear, without indication of cause, for a scheduled 
personal hearing in September 2006.  Therefore, his request 
for a hearing must be considered as having been withdrawn.  
See 38 C.F.R. § 20.702 (2006).

The issues of entitlement to service connection for end 
stage renal disease and arthritis of the cervical spine, 
hands and feet and whether new and material evidence was 
received to reopen a service connection claim for hepatitis 
C are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show hypertensive heart 
disease or hypertension were present during active service; 
competent evidence was not submitted demonstrating a present 
diagnosis of hypertensive heart disease or hypertension 
related to an established event, injury, or disease in 
service.




CONCLUSION OF LAW

Hypertensive heart disease and hypertension were not 
incurred in or aggravated by service, were not manifest 
within the first post-service year, and were not incurred as 
a result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate the 
claim addressed in this decision by correspondence dated in 
November 2003.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a 
claim.  Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that where a veteran served 90 days 
or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular disorders, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran's service medical records are 
negative for complaint, treatment, or diagnosis related to 
hypertensive heart disease or hypertension.  A February 1974 
separation examination revealed a normal clinical evaluation 
of the heart.  The veteran's blood pressure at the time of 
that examination was 134/70.  VA examination in November 
1995 included a diagnosis of hypertension.  It was noted the 
veteran reported a long history of hypertension; however, no 
opinion as to etiology was provided.  Additional post-
service medical records include diagnoses of hypertension 
and cardiovascular disorders without opinion as to etiology.

Based upon the evidence of record, the Board finds 
hypertensive heart disease or hypertension were not present 
during active service and are not shown to have been 
manifest within the first post-service year.  Although the 
veteran claims his hypertension began in service because of 
the diet provided during that period of time, no competent 
evidence was submitted demonstrating a present diagnosis of 
hypertensive heart disease or hypertension related to an 
established event, injury, or disease in service.  

While the veteran may sincerely believe he has hypertensive 
heart disease and hypertension as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for hypertensive heart 
disease, to include hypertension, is denied.


REMAND

As noted above, there has been a significant recent change 
in VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his service connection claims and of which 
parties were expected to provide such evidence by 
correspondence dated in November 2003.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim 
to reopen, VA look at the bases for the denial in the prior 
decision and to respond, generally, with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  VA can determine the basis for the denial in the 
prior decision from the face of that decision.

In the present case, a review of the claims folder reveals 
that in light of the Kent decision, the notice provided to 
the veteran of what constitutes new and material evidence is 
defective.  This defect must be resolved prior to 
adjudication of the claim.  The Board also notes the claim 
for entitlement to service connection for end stage renal 
disease is inextricably intertwined with the new and 
material evidence claim on appeal.  Therefore, appellate 
review of this matter must be deferred.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for 
an adequate decision.  38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).

In this case, service medical records show the veteran was 
treated for an acute neck muscle strain in October 1972 and 
injuries to the left hand in August 1972 and in November 
1972.  Service connection has been established for painful 
right hallux calluses and painful left hallux and fifth 
metatarsal calluses.  As the veteran's arthritis service 
connection claims have not been addressed by VA examination, 
the Board finds additional development is required prior to 
appellate review.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the present case, were service connection for 
hepatitis C to be granted, the issue of service connection 
for end-stage renal secondary to hepatitis C would have to 
be reviewed, to include consideration of Allen.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  As to the new and material evidence 
claim on appeal concerning entitlement 
to service connection for hepatitis C, 
the bases for the initial denial of the 
claim in the October 1995 decision 
should be determined.  Thereafter, the 
veteran should be provided a notice 
letter that describes what evidence 
would be necessary to substantiate the 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  The notice requirements as to 
all elements of the claim should be 
provided.

3.  The veteran should be scheduled for 
an appropriate examination for an 
opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has (a) 
arthritis to the cervical spine, hands, 
or feet as a result of an established 
event during active service or 
(b) whether arthritis to the feet is 
proximately due to his service-connected 
callus disabilities to the feet (any 
opinion as to aggravation should also 
include a discussion as to the degree of 
disability attributable to the service-
connected disorders).

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of 
record, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


